OF
REASONS FOR ALLOWANCE

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-13 are currently active and pending.  Claims 1-13 are allowed because no prior art has taught a system (or a method) for reducing bearing fluting in a downhole electric submersible pump as claimed.
	The allowed claims are the claims 1-13 of preliminary claims (07/14/2020) with this examiner’s amendment (2/16/2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT


	Claim 1, line 2, change the word “apparatus” to –system--.  After the amendment, claim 1, lines 1-2 should read as follow

3,	(Currently amended)  A system for reducing motor bearing fluting in a down hole electric submersible pump, the system comprising: …
This amendment is needed for terminology consistency reason.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is (571)272-2072.  The examiner can normally be reached on M-Th from 8 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENTSU RO/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        Tuesday, February 16, 2021